DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 3-5 and 9 have been amended. Claim 2 has been canceled. Claims 6-8 and 10 are as previously presented. Claims 1 and 3-10 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by the applicant’s amendments. 
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 line 4 states “an at least fire retardant material” the examiner thinks this sounds awkward and would suggest “an at least one fire retardant material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 line 10 states: “wherein at least 80% of the cover is formed from the polymer matrix.” The reason this claim is indefinite as the 80% is not defined, is the 80% a mass percentage, a volume percentage, a surface area percentage, a surface covered percentage, a molecular weight percentage and so on, as there is an indefinite amount of options that the percentage could correlate to. The examiner acknowledges the instant specification references the 80% to a mass or volume percentage and will examine the instant claims as such until the mass and volume are reflected within the instant claimed invention.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2015/0221914), and further in view of Tanaka (US 2009/0130530).
As to claim 1, Page discloses a cover (figure 3 #201, lid, [0045]) for a battery housing (figure 3 #200, [0045]) of a high-voltage vehicle battery ([0002], hybrid/electric automobiles) comprising: a composite material ([0031]-[0035], discusses the materials the lid is made of and the lid being a composite; [0054] the lids through the different embodiments are made with the same materials), formed from a polymer matrix ([0031]-[0035], the combination of different material would be a matrix and the materials are blended) and an at least fire retardant material embedded in said polymer matrix ([0031]-[0035]). 

Tanaka discloses wherein, a cover (figures 1-2 and 5 #50, [0049], the top portion is the cover #53) for a battery housing (figures 1-2 and 5, the bottom portion is the housing #54, and a fuel cell is a battery #23) of a high-voltage vehicle ([0010], [0049], [0101], [0103] and [0108]), comprising a composite material (figure 1-2 and 5, #52, [0066]) wherein the cover has an electrically conductive layer applied to a top side of the composite material (figure 5 #51, [0081]-[0082]), which, when the cover is installed is a correct position of the top of the battery housing and the cover (figures 1-2 and 5, [0081]-[0082]), forms an electromagnetic shield suitable for shielding the high-voltage vehicle battery ([0081]-[0082] and [0070]-[0071]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the conductive layer (figure 5 #51) from Tanaka within Page because an electromagnetic shield can be formed over the entire plane ([0082], Tanaka). 
Page as modified by Tanaka discloses wherein, the cover has an electrically conductive layer applied to a top side of the composite material (figures 1-2 and 5, #51 [0081]-[0082], Tanaka), which, when the cover is installed is a correct position of the top of the battery housing and the cover (figures 1-2 and 5, Tanaka), when the electrically conductive layer is between 0.2 mm and 0.5 mm thick ([0027], Page discuss the thickness of the lid, 0.5 to 50 mm; 
Furthermore, as the combination would have the lid from Page being #52 within annotated figure 5 of Tanaka below, a ratio can be drawn from the figure (using the dotted line on the left side), the conductive layer is approximately 19 percent of the thickness and the composition material which is the polymer matrix is approximately 81 percent of the thickness of the material. Also see MPEP 2144.05 I which states: n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.

    PNG
    media_image1.png
    317
    859
    media_image1.png
    Greyscale

As to claim 3, Page as modified by Tanaka discloses wherein, the electrically conductive layer (figure 5 #51, [0081]-[0082]; Tanaka) is designed as a woven fiber mat ([0077], the conductive material 51 and the fibers… are arranged; Tanaka) embedded in the polymer matrix ([0081], schuppen structure, also see [0077], reinforce the resin layer; Tanaka). 
Should it be considered that the conductive material options within [0077] (embodiment 1) and [0081] (embodiment 3) are different embodiments. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the conductive material options within embedment 1 within embedment 3 as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I A). In addition, should it be considered that Tanaka is silent to wherein, the electrically conductive layer is woven, given that Tanaka does not specifically state the term. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the conductive fiber layer being woven given a finite number of options i.e. woven or non-woven (see MPEP 2143 I E). 
As to claim 5, Page as modified by Tanaka discloses wherein, the composite material comprises, as the at least fire retardant material or a part of the at least fire retardant material, aramid fibers made of a meta aramid ([0109], NomexTM is a aramid and Page discuss the material being a fabrics and thus a fiber; Page). (NOTE: the term meta means a compound formed by dehydration, per MPEP 2113 I "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the  
As to claim 6, Page as modified by Tanaka discloses wherein, the composition material comprises an intumescent portion and/or the cover comprises an intumescent layer ([0006], [0007], [0032]; Page). 
As to claim 7, Page as modified by Tanaka discloses wherein, the composite material, in particular the at least fire retardant material, is resistant up to a temperature of 700 degrees Celsius (Table 2, [0104]-[0104], materials [0033]; Page). In addition, per MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
As to claim 8, Page as modified by Tanaka does not specifically state wherein, the cover is designed to withstand a temperature of 800 degrees Celsius to 1,100 degrees Celsius for at least ten minutes, so that, within this time, no gas passes through the cover. However, Page as modified by Tanaka discloses the same structure as the instant claimed invention comprising the same materials as the instant claimed invention and thus would have the same capabilities as the instant claimed invention. MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
As to claim 10, Page as modified by Tanaka discloses wherein, in an edge region of the cover (figure 3, the edge of the lid #201; Page), the polymer matrix ([0031]-[0035], discusses . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Page as applied to claim 1 above, and further in view of Hartmann (US 2016/0226114).
As to claim 4, modified Page discloses wherein, the polymer matrix ([0031]-[0035]; Page) comprises a resin and/or silicon ([0034]; Page) and the at least fire retardant material comprises a mica material ([0033], Page). However, modified Page is silent to wherein, the mica material is a powder form. Hartmann discloses a thermal management and protection for an electrochemical cell ([0008]) wherein, fire retardant additives are used ([0269]) and are in the form of powered ([0269]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the fire retardant mica from Page within a powder from as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Page as applied to claim 1 above, and further in view of Olsson (US 2013/0164567). 
As to claim 9, modified Page is silent to wherein, the cover comprises an elastomer seal arranged about a peripheral edge of the cover so as the seal the cover with an outer edge of . 

Response to Arguments
Applicant’s arguments see Applicants Arguments, filed 1/22/2021, with respect to the rejections of amended claims 1 and 3-10 under Page as modified by Berger (US 2017/0365824) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Page as modified by Tanaka (US 2009/0130530). Please see newly added rejections above. (Note: the applicants arguments were directed toward Berger, as Berger is no longer relied upon the arguments are considered moot). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724